Name: Commission Regulation (EEC) No 3623/89 of 1 December 1989 amending certain levies on imports of live bovine animals and beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /26 Official Journal of the European Communities 2. 12. 89 COMMISSION REGULATION (EEC) No 3623/89 of 1 December 1989 amending certain levies on imports of live bovine animals and beef and veal other than frozen Community and the Socialist Federal Republic of Yugoslavia (4) ; Whereas the second quota provided for in the said Protocol has been exhausted ; whereas the levy applicable to other third countries should accordingly be reinstated vis-a-vis the Socialist Federal Republic of Yugoslavia ; whereas the levies fixed by Commission Regulation (EEC) No 3510/897*) should therefore be adjusted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 12 (8) thereof, Whereas levies must be fixed having regard to the obligations arising from international agreements concluded by the Community ; whereas account should also be taken of Council Regulation (EEC) No 314/83 of 24 January 1983 on the conclusion of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (3) and of Council Decision 87/605/EEC of 21 December 1987 on the conclusion of the additional Protocol to the Cooperation Agreement between the European Economic HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3510/89 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 4 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43. 0 OJ No L 41 , 14. 2. 1983, p. 1 . (4) OJ No L 389, 31 . 12. 1987, p . 72. 0 OJ No L 342, 24. 11 . 1989, p. 20 . 2. 12. 89 Official Journal of the European Communities No L 351 /27 ANNEX to the Commission Regulation of 1 December 1989 altering certain import levies on live cattle and on beef and veal other than frozen (') (ECU/100 kg) CN code Yugoslavia (*) Austria/Sweden/Switzerland Other third countries  Live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 123302 123,302 123,302 12^14 12,314 12314 12,314 12314 123,302 123302 123302 123302 123302  Net weight  0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 234,275 234,275 187,419 281,130 281,130 23,397 23397 23397 23,397 18,718 18,718 28,077 28,077 35,096 40,145 40,145 35,096 40,145 40,145 40,145 40,145 40,145 234,275 234,275 234,275 234,275 187,419 187,419 281,130 281,130 351,412 401,966 401,966 351,412 401,966 401,966 401,966 401,966 401,966 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1368/88 (OJ No L 126, 20. 5. 1988, p. 26).